TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00312-CV



                                 In re People Paul West Kimmell


                      ORIGINAL PROCEEDING FROM LLANO COUNTY



                             M E M O R A N DU M O P I N I O N


               A document entitled “T.D.C.J. Declaration of Liens” was filed in this Court

and signed by “People Paul West Kimmell” who asserts several violations of rights, including

mental anguish damages of “Four Hundred Million silver.” Kimmell has not presented documents

or a record illustrating how the T.D.C.J. Declaration of Liens falls within this Court’s appellate or

original jurisdiction. See Tex. Gov’t Code §§ 22.220, .221; see also Tex. R. App. P. 25.1, 25.2, 34.5,

34.6, 52.7. Accordingly, we dismiss it for want of jurisdiction.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: June 24, 2015